


Exhibit 10.1


MEMORANDUM


To:    Board of Directors


From:    Bob Licht


Date:    October 6, 2014


Re:    Director Fees and Expenses


The following is a summary of the retainers and meeting fees payable to
non-employee directors effective July 1, 2014.


Retainers and Fees
Annual Retainers


$65,000
 
Board retainer
$25,000
 
additional annual retainer for chair of Audit Committee
$5,000
 
additional annual retainer for members of Audit Committee (other than Chair)
$20,000
 
additional annual retainer for chair of the Compensation Management and
Development Committee
$15,000
 
additional annual retainer for chairs of Corporate Governance Committee, Finance
Committee, Risk Committee and Science and Technology Committee
$50,000
 
additional annual retainer for Chairman of the Board



Annual retainers will be paid in four equal quarterly installments.


Meeting Fees


$2,500
 
each Board meeting attended (in person or by videoconference)
$1,500
 
each Board meeting attended (by teleconference)
$1,500
 
each committee meeting attended (in person or by teleconference)
$1,500
 
each day of attendance (in person or by teleconference) at the annual portfolio
review meeting of the Science and Technology Committee.



Meeting fees will be paid for attendance at formal meetings of the Board or its
committees, i.e., those for which meeting minutes are prepared. Meeting fees
will not be paid for informal gatherings of directors or Board update calls.


Special Service Fee (extraordinary)


$1,000
 
each full day of service



The special service fee is for a full day of service, excluding services (and
travel) relating to Board or committee meetings, at the request of the Board or
the Company and which involves extensive travel by a director. It is expected
that situations for which a special service fee is due will be infrequent.

1



--------------------------------------------------------------------------------






Retainers and fees will be paid shortly following the end of each calendar
quarter (or, with respect to the fourth calendar quarter, by the end of the
year). Each payment will be accompanied by a schedule explaining how the payment
was calculated. Retainers are calculated on the basis of the position held at
the beginning of the calendar quarter for which payment is to be made.


Payments of retainers and fees will be reported to the IRS on Form 1099 as
income, unless the payments are made to qualifying deferred compensation
accounts previously established by directors.


Expenses


The Company will reimburse directors for all reasonable out-of-pocket expenses
associated with their duties as directors, including travel to and from Board
and committee meetings. The expenses of spouses and significant others will be
reimbursed when directors’ spouses and significant others are invited to attend
Company events with directors.


Expenses will be reimbursed when submitted. Expense reports, including receipts
or other supporting documentation, should be sent to Kathleen Shea. If you would
like to fax the expense report to expedite the approval process, you may fax it
to Kathleen Shea at 866-681-4089.


Reimbursement for directors’ expenses usually will not be reported to the IRS as
income. Reimbursement for travel expenses of others will be reported to the IRS
as income, and reimbursement for certain other expenses (for example a program
that does not meet IRS guidelines) may also be reportable as income.


Questions


Questions about retainers, fees and expenses may be addressed to:


Bob Licht
Senior Vice President, Chief Corporation Counsel
Biogen Idec Inc.
225 Binney Street
Cambridge, MA 02142
Tel. (781) 464-2005
E-mail: bob.licht@biogenidec.com





2

